Exhibit 10.37

*** Certain portions of this exhibit have been ommitted pursuant to a request
for confidential treatment separately filed with the Securities and Exchange
Commission.

PREPAYMENT AGREEMENT

        This PREPAYMENT AGREEMENT (this “Agreement”) is made and entered into as
of this 18th day of January, 2003, and effective as of the Effective Date (as
defined below), by and between i-STAT Corporation, a Delaware corporation
(“Manufacturer”) and Fuso Pharmaceutical Industries, Ltd., a Japanese
corporation (“Distributor”).

R E C I T A L S:

A.     Manufacturer and Distributor have entered into that certain Distribution
Agreement of even date herewith (the “Distribution Agreement”) with respect to
the distribution of Products (defined below) by Distributor, for the
consideration and on the terms and conditions set forth therein.

B.     Manufacturer is engaged in the business of manufacturing and selling,
among other things, those certain Analyzers, Cartridges and Ancillary Products
(as defined in the Distribution Agreement) (collectively, the “Products”).

C.     In consideration of future purchases of Cartridges by Distributor from
Manufacturer *** under the Distribution Agreement, Distributor agreed to prepay
to Manufacturer the sum of Eleven Million Dollars ($11,000,000) on or before
October 1, 2003 (the “Prepayment Amount”).

D.     Distributor and Manufacturer now desire to agree to the terms upon which
Manufacturer shall be required to refund the Prepayment Amount or part thereof,
all as more particularly provided in this Agreement.

        NOW, THEREFORE, the parties hereto do hereby agree as follows:

1.     Definitions.

1.1 “Asset Disposition” by Manufacturer means the sale, lease or exchange of all
or substantially all of the assets of Manufacturer to any person or entity other
than Excluded Persons (as defined in Section 1.3 hereof).

1.2 “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

1.3 “Change of Control” of Manufacturer means the occurrence of the following:
any person (within the meaning of the Securities Exchange Act of 1934, as
amended) is or becomes the Beneficial Owner, directly or indirectly, of
securities of Manufacturer (not including in the securities beneficially owned
by such person any securities acquired directly from Manufacturer or its
affiliates other than in connection with the acquisition by Manufacturer or its
affiliates of a business) representing fifty percent (50%) or more of the
combined voting power of Manufacturer’s then outstanding securities.
Notwithstanding the foregoing and solely for purposes of this Agreement, it
shall not constitute a Change of Control for any person or entity who, as of the
date of this Agreement owns securities of Manufacturer representing twenty
percent (20%) or more of the combined voting power of Manufacturer’s then
outstanding securities (“Excluded Persons”), to increase its combined voting
power to fifty percent (50%) or more of the combined voting power of
Manufacturer’s then outstanding securities.

2. Prepayment Amount.

2.1 Change of Control/Asset Disposition. In the event of (i) a Change of Control
of or Asset Disposition by Manufacturer or acquisition of Manufacturer by an
Excluded Person and (ii) a material uncured breach by Manufacturer or its
successor of any material provision of the Distribution Agreement of which
Manufacturer or its successor has been provided written notice and opportunity
to cure in accordance with the procedures set forth in Section 10.3 of the
Distribution Agreement, where both (i) and (ii) occur on or before December 31,
2003, Manufacturer shall refund to Distributor, within thirty (30) calendar days
of receipt of Distributor’s written request, the Prepayment Amount with no
interest payable thereon. Any such written request for a refund by Distributor
must be made within fourteen (14) calendar days of the occurrence of both (i)
and (ii) herein. Manufacturer shall give Distributor written notice of the
occurrence and contents of a Change of Control or Asset Disposition promptly
following the occurrence thereof.

2.2 Termination of Distribution Right. In the event that Distributor’s right to
distribute the Products shall terminate at any time prior to December 31, 2008
(any such date of termination, the “Termination Date”), Manufacturer shall
refund to Distributor within sixty (60) calendar days of the Termination Date
any portion of the Prepayment Amount remaining under the Distribution Agreement
as of the Termination Date as calculated pursuant to Section 4.2 of the
Distribution Agreement (subject to adjustment of Prepayment Amount pursuant to
the applicable provisions of the Distribution Agreement).

2.3 Acknowledgment. Distributor acknowledges and agrees that the Prepayment
Amount is a prepayment of amounts that would ordinarily have been paid to
Manufacturer in the future for the purchase of Cartridges does not constitute,
and is in no way to be characterized as, a loan or other similar type of
agreement. Upon its payment, Manufacturer shall have the unrestricted right to
use the Prepayment Amount as working capital, notwithstanding that it has not
yet been earned by Manufacturer and may later be subject to a refund to
Distributor.

3.     Representations and Warranties of Manufacturer. Manufacturer hereby
represents and warranties to Distributor that, as of the Effective Date:

3.1 Manufacturer is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware.

3.2 Manufacturer has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. All
corporate acts and other proceedings required to be taken to authorize such
execution, delivery, and consummation have been duly and properly taken.

3.3 This Agreement has been duly executed and delivered by Manufacturer and
constitutes the legal, valid and binding obligation of Manufacturer, enforceable
against Manufacturer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

4.     Representations and Warranties of Distributor. Distributor hereby
represents and warranties to Manufacturer that, as of the Effective Date:

4.1 Distributor is a corporation duly incorporated, validly existing and in good
standing under the laws of Japan.

4.2 Distributor has full corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby. All
corporate acts and other proceedings required to be taken to authorize such
execution, delivery, and consummation have been duly and properly taken.

4.3 This Agreement has been duly executed and delivered by Distributor and
constitutes the legal, valid and binding obligation of Distributor, enforceable
against Distributor in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

5.     Miscellaneous.

5.1 Relationship of Parties. Manufacturer and Distributor each hereby
acknowledges that it is an independent entity and is not subject to the control
of the other party hereto in any manner except as specifically provided in this
Agreement or the Distribution Agreement. Nothing herein shall be construed to
make the parties hereto partners or joint venturers, or to render either party
liable for any of the debts or obligations of the other party hereto.

5.2 Notices. Any and all notices and communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered personally,
at the time of receipt if by confirmed facsimile or (excluding notices of breach
or termination) electronic mail for which delivery failure message has not been
received, or five (5) days after mailing when deposited with a reputable
international courier service, addressed to the parties at the following
addresses or to such other addresses as either of the parties hereto may from
time to time in writing designate to the other party hereto:

If to Manufacturer:                     i-STAT Corporation                   104
Windsor Center Drive                   East Windsor, NJ    08520
                  Attn: President and Chief Executive Officer
                  Fax:   1-609-443-9310                   E-mail:
moffittw@i-stat.com If to Distributor:                   Fuso Pharmaceutical
Industries, Ltd.                   3-11, Morinomiya 2-chome
                  Joto-ku, Osaka, 536-8523, Japan                   Attn:
President and Representative Director                   Fax:  81-6-6969-2341
                  E-mail: tomxoda@mb.infoweb.ne.jp

5.3 Time. Time is of the essence of this Agreement with respect to each and
every material provision of this Agreement in which time is a material factor.

5.4 Waiver. No delay or failure by either party to exercise any right, power or
remedy with regard to any breach or default by the other party under this
Agreement shall impair any such right, power or remedy and shall not be
construed to be a waiver of any breach or default of the same or any other
provision of this Agreement. Any waiver, permit, consent or approval of any kind
or character on the part of any party of or to any breach or default by the
other party shall be effective only if in writing and shall not be construed to
be a waiver, permit, consent or approval of or to any succeeding breach or
default or a waiver of any provision of this Agreement.

5.5 Assignment. This Agreement is personal to Distributor and may not be
assigned in whole or in part by Distributor (including by operation of law)
without the prior written consent of Manufacturer, which may be withheld in
Manufacturer’s sole discretion.

5.6 Successors. The covenants, agreements, terms and conditions contained in
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns.

5.7 Applicable Law. The existence, validity, construction and operational effect
of this Agreement, and the rights and obligations hereunder of each of the
parties hereto, shall be determined in accordance with the laws of the State of
New York and the United States of America, provided that any provision of this
Agreement which may be prohibited by or otherwise held invalid under such law
shall be ineffective only to the extent of such prohibition or invalidity and
shall not invalidate or otherwise render ineffective any or all of the remaining
provisions of this Agreement. Both parties hereby confirm their intention to
exclude application of the United Nations Convention on the International Sale
of Goods if such Convention would otherwise be applicable to any transaction
contemplated by this Agreement.

5.8 Dollar Denomination. Unless otherwise specified all amounts stated in this
Agreement are payable in United States Dollars.

5.9 Controversy. In the event of any controversy, claim or disputes between the
parties arising out of or relating to this Agreement, such controversy, claim or
dispute shall be settled by mutual consultation between the parties in good
faith as promptly as possible, but failing an amicable settlement shall be
finally settled by arbitration. If based upon a claim by Distributor against
Manufacturer, the arbitration shall be held in New York City and shall be
conducted in accordance with the rules of arbitration of the American
Arbitration Association (“AAA”) by two arbitrators appointed, one by Distributor
and one by Manufacturer. If the arbitrators appointed cannot agree, they shall
thereupon appoint a third arbitrator, or upon their failure to agree upon such
third arbitrator, such third arbitrator shall be appointed by the AAA. Any
decision by the arbitrators shall be binding upon the parties hereto and may be
entered as a final judgment in any court, state or federal, having jurisdiction.
If based upon a claim by Manufacturer against Distributor, arbitration in
English with similarly selected three arbitrators shall be held in Tokyo, Japan
under the Commercial Arbitration Rules of the Japan Commercial Arbitration
Association. Any award in such arbitration shall be in writing and shall set
forth the reasons therefor. The costs of any filing, administrative, and
arbitrator fees in connection with arbitration proceedings shall be shared
equally between the parties.

5.10 Entire Agreement. This Agreement, together with the Distribution Agreement,
sets forth the entire agreement between the parties hereto, and shall upon the
Effective Date, fully supersede any and all prior agreements or understandings
between the parties hereto pertaining to the subject matter hereof, including
without limitation the Prior Agreement (as defined in the Distribution
Agreement) and the Letter of Intent between the parties dated October 26, 2002,
and no change in, modification of or addition, amendment or supplement to this
Agreement shall be valid unless set forth in writing and signed and dated by
both of the parties hereto subsequent to the execution of this Agreement.

5.11 Effectiveness of Agreement. The parties acknowledge and agree that the
effectiveness of this Agreement and the Distribution Agreement and the
consummation of the transactions contemplated hereby and thereby shall be
subject to, and conditioned upon, the approval thereof by each party’s board of
directors. The date that each of the parties have received such approval and
notified the other party in writing of such receipt shall be referred to herein
as the “Effective Date.” In no event shall such date be later than 12:00 Noon,
United States Eastern Standard Time, January 24, 2003 and, if both parties have
not received such approval on or before such date, then this Agreement shall be
null and void and have no force or effect.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

"Manufacturer" "Distributor" i-STAT Corporation Fuso Pharmaceutical Industries,
Ltd. /s/ WILLIAM P. MOFFITT /s/ MIKIA TODA

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

By: William P. Moffitt By: Mikio Toda Its: President and Chief Executive Officer
Its: President and Representative Director